Citation Nr: 1633045	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a chest wound.

2.  Entitlement to service connection for residuals of a right leg wound.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1970 and from August 1972 to March 1982.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder, ulnar neuropathy, and left chest scars and denied service connection for malaria, chest wound, leg wound, left elbow condition, bilateral hearing loss, tinnitus, and diabetes mellitus.  In August 2005 he filed a notice of disagreement with the denials of service connection for chest wound, leg wound, bilateral hearing loss, and tinnitus.  A statement of the case was issued in January 2007 and the Veteran perfected his appeal with a March 2007 VA Form 9. 

The Veteran testified at a Board hearing before a Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the claims file.

In a September 2009 decision, the Board granted service connection for tinnitus.  This was effectuated by an October 2009 rating decision of the Appeals Management Center.  Also in September 2009, the Board remanded the remaining issues for further development.

In July 2010, the Board remanded this case for consideration and readjudication of these claims based on newly submitted evidence.

In a November 2011 decision, the Board denied service connection for residuals of a chest wound, residuals of a right leg wound, and bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion for Partial Remand (JMR) by the parties to vacate and remand that part of the Board's November 2011 decision that denied entitlement to service connection for residuals of a chest wound, residuals of a right leg wound, and left ear hearing loss.  Specifically, these claims were remanded to allow VA the opportunity to make further attempts to obtain hospital records from Da Nang Combat Field Hospital related to his in-service injuries, to obtain an adequate medical opinion, and to ensure compliance with the hearing requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appeal of the denial of service connection for right ear hearing loss was dismissed.

In July 2013, the Veteran was informed that the Veterans Law Judge who had conducted his May 2009 hearing was no longer employed by the Board and was offered the opportunity to testify at another hearing. The Veteran's attorney declined another VA hearing in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

Pursuant to the September 2012 JMR, the Board's September 2013 remand, in relevant part, instructed VA to seek additional service treatment records related to the Veteran's April 1970 treatment for shrapnel wounds to the chest and right leg at the NSA Da Nang and the De Nang Combat Field Hospital.  This instruction noted that clinical records may be filed under the name of the facility rather that the service member.  In August 2014, the RO requested service treatment records to include inpatient treatment records, dated April 1970 from NSA Da Nang" and the Da Nang Combat Field Hospital for treatment for shrapnel wounds to right leg and left chest.  The October 2014 response included a copy of the Veteran's service treatment and personnel records.  This included communications from the United States Marine Corps to the Veteran's parents at the time of the injury, but not hospital records from the ensuing hospital treatment.  It does not appear that any attempt has been made to locate records from the named facilities themselves.  As such, an additional remand is necessary to attempt to obtain these records.  If additional records are found, a new examination or an addendum opinion that considers these additional records will be necessary.

Additionally, the December 2009 audiology examiner's negative opinion was reportedly based on the lack of significant change in hearing threshold levels between the Veteran's March 1969 entrance into his first period of service and his December 1981 separation from his second period of service.  This rationale does not address his documented complaints of occasional unexplained hearing loss at the time of his separation examination.  As such, an addendum opinion is necessary to address whether the Veteran's current left ear hearing loss is related to these in-service complaints.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's in-service hospital records dated April 1970 from NSA Da Nang and the Da Nang Combat Field Hospital related to his shrapnel wounds to the right leg and left chest wall from any appropriate source, to include the National Personnel Records Center.  Please note that clinical records may be filed under the name of the facility rather than the service member.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 CF.R. § 3.159(e).

2.  If additional records are obtained, forward the Veteran's claims folder to the August 2015 examiner or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion that reflects the newly obtained evidence.

3.  Refer the Veteran's claims folder to the December 2009 examiner or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the addendum opinion.

The examiner is instructed to specifically address the complaints of occasional hearing loss noted at the time of the Veteran's separation from service in December 1981 in determining whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current left ear hearing loss is related to his active duty military service, to include noise exposure.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

